     Case 2:20-cv-01014-APG-EJY Document 81 Filed 03/08/21 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   TRENT HENRICKSON,                                        Case No. 2:20-cv-01014-APG-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   STATE OF NEVADA, et al.,
 8                  Defendants.
 9

10          Pending before the Court is Plaintiff’s Motion to Extend Discovery Deadlines. ECF No. 77.
11          Fed. R. Civ. P. 6(b)(1) provides that the Court may, “for good cause, extend … time [to
12   perform an act] … with or without motion or notice if the court acts, or if a request is made, before
13   the original time or its extension expires.” Local Rules of Practice LR 26-3 states that a motion to
14   extend any date set by the discovery plan or scheduling order must:
15          be supported by a showing of good cause for the extension. … A motion … to
            extend a discovery deadline … must include: (a) A statement specifying the
16          discovery completed; (b) A specific description of the discovery that remains to be
            completed; (c) The reasons why the deadline was not satisfied or the remaining
17          discovery was not completed within the time limits set by the discovery plan; and[,]
            (d) A proposed schedule for completing all remaining discovery.
18
19   Plaintiff seeks a sixty-day extension of all pending discovery deadlines as he believes an amendment
20   to his operative Complaint may be forthcoming based on Defendants’ discovery responses. ECF
21   No. 77 at 4. Plaintiff lists the discovery completed to date; describes the discovery that remains to
22   be completed; explains he has been unable to comply with the deadline to amend his pleadings
23   because his Motion to Compel (ECF No. 68) is pending before the Court; and, provides a proposed
24   schedule for completing all remaining discovery. ECF No. 77 at 2-4. Plaintiff also indicates that he
25   spoke with defense counsel about requesting discovery extensions, and that counsel agreed he would
26   stipulate to a request for the same. Id. at 3. Defendants “agree that an extension of the discovery
27   deadlines will allow both parties time to work together and complete discovery.” ECF No. 80 at 2.
28
                                                      1
     Case 2:20-cv-01014-APG-EJY Document 81 Filed 03/08/21 Page 2 of 3




 1           Accordingly, and with good cause appearing,

 2           IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Discovery Deadlines (ECF No.

 3   77) is GRANTED.

 4           IT IS FURTHER ORDERED that the following discovery plan shall control:

 5           1.      Any and all pleadings that may be brought under Fed. R. Civ. P. 13 and 14, or joining

 6   additional parties under Fed. R. Civ. P. 19 and 20, shall be filed within sixty (60) court days from

 7   the date of this Order, which is May 7, 2021. Any party causing additional parties to be joined or

 8   brought into this action shall contemporaneously therewith serve a copy of this Order upon the new

 9   party or parties.

10           2.      Amendments to pleadings as provided for under Fed. R. Civ. P. 15 shall comply with

11   LR 15-1 and shall be filed and served within sixty (60) court days from the date of this Order, which

12   is May 7, 2021.

13           3.      DISCOVERY: Discovery in this action shall be completed on or before ninety (90)

14   court days from the date of this Order, which is June 7, 2021.

15           4.      EXTENSIONS OF DISCOVERY: Pursuant to LR 26-3, an extension of the

16   discovery deadline will not be allowed without a showing of good cause. All motions or stipulations

17   to extend discovery shall be received by the Court at least twenty-one (21) court days prior to the

18   expiration of the subject deadline. After expiration of the twenty-one (21) court day period, any

19   amendment of this Scheduling Order shall be granted only upon a showing of good cause and

20   excusable neglect.

21           5.      DISCOVERY MOTIONS:

22                   (a)    Discovery motions shall be filed and served no later than one hundred four

23   (104) court days from the date of this Order, which is June 21, 2021.

24                   (b)    Prior to filing a discovery motion, the parties must first undertake a good faith

25   effort to resolve any dispute among the parties. The parties are further advised that:

26                          (1) Fed. R. Civ. P. 37(a)(1) mandates that any discovery motion “must include

27   a certification that the movant has in good faith conferred or attempted to confer with the person or

28   party failing to make disclosure or discovery in an effort to obtain it without court order”; and that,

                                                       2
     Case 2:20-cv-01014-APG-EJY Document 81 Filed 03/08/21 Page 3 of 3




 1                          (2) Local Rule 26-6(c) states that a discovery motion “will not be considered

 2   unless the movant (1) has made a good-faith effort to meet and confer as defined in LR IA 1-3(f)

 3   before filing the motion, and (2) includes a declaration setting forth the details and results of the

 4   meet-and-confer conference about each disputed discovery request.”

 5                   These two rules apply to any inmate civil right action brought under 42 U.S.C.

 6   § 1983. While the Court recognizes an inmate might not be able to meet personally with opposing

 7   counsel, nevertheless an inmate will still be required to attempt to resolve any discovery dispute

 8   either by a telephone consultation or a written communication whereby the inmate sincerely

 9   attempted to resolve the discovery dispute.

10          6.       Motions for summary judgment shall comply with the requirements of LR 56-1 and

11   shall be filed and served no later than thirty (30) court days after the close of discovery, i.e., by July

12   7, 2021.

13          7.       No motion filed beyond the time limit fixed by this Scheduling Order shall be

14   considered by the Court unless the Court grants an exception for good cause shown.

15          8.       PRETRIAL: Pursuant to LR 16-3(b), the parties shall file a Joint Pretrial Order

16   thirty (30) court days past the date for filing motions for summary judgment, which is August 6,

17   2021. In the event dispositive motions are filed, the date for filing the joint pretrial order shall be

18   suspended until thirty (30) court days after a decision of the dispositive motions or until further order

19   of the Court.

20          DATED THIS 8th day of March, 2021.

21

22

23                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        3
